Citation Nr: 1643019	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-28 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a right foot injury.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1962 to August 1966 and from November 1966 to June 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran submitted a timely notice of disagreement as to the issues of service connection for a left knee disability, ganglion of the right foot, and residuals of a right foot injury, as well as the disability rating assigned to his service-connected diabetes.  In June 2014, the RO issued a statement of the case continuing the denials.  In the Veteran's August 2014 substantive appeal, he limited his appeal to the issue of service connection for residuals of a right foot injury.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The reopened issue of entitlement to service connection for residuals of a right foot injury is addressed in the REMAND that follows the ORDER section of the decision below.  


FINDINGS OF FACT

 1. In a December 1985 rating decision, the RO denied the claim of entitlement to service connection for residuals of a right foot injury; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for residuals of a right foot injury.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a right foot injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110(2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21(1993).

In July 1985, the Veteran submitted a claim of entitlement to service connection for residuals of a right foot injury.  In a December 1985 decision, the RO denied service connection for residuals of a right foot injury.  The Veteran was notified of the decision in a December 1985 letter, but did not file a notice of disagreement with the decision, or file any evidence within the appeal period.  

The RO originally denied the claim on the basis that the examination did not show a diagnosis related to the in-service right foot injury. 

The pertinent evidence of record in December 1985 consisted of the Veteran's service treatment records and an October 1985 VA examination report. 

Evidence received following the December 1985 rating decision includes the Veteran's statements, VA treatment records, and a June 2013 VA examination report.  The Veteran stated that he continued to experience residuals of the in-service right foot injury and was able to manage the symptoms with over-the-counter medications until the pain became debilitating in 2005.  The VA treatment records contain multiple notations of the Veteran's in-service right foot injury, complaints of right foot pain, and assessments which included posterior tibial tendonitis dysfunction.  

The Board finds that the evidence is new and material, as it relates to a previously unestablished element of entitlement to service connection for residuals of a right foot injury, specifically a diagnosis of posterior tibial tendonitis dysfunction.  In addition, this evidence is not cumulative or redundant of the evidence previously of record.  Accordingly, this evidence is sufficient to reopen the previously denied claim of service connection for residuals of a right foot injury.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for residuals of a right foot injury is granted.


REMAND

The Veteran contends that he continues to experience residuals of his in-service right foot injury.  

Service treatment records show that the Veteran endured an in-service injury to his right foot when it was run over by the landing gear of an A4D aircraft.  X-ray conducted at that time revealed no fractures.  He was treated with bedrest, soaks, elevation, an ace bandage, and pain medication.  The Veteran improved in two weeks and was discharged to light duty.  In November 1965 he continued to complain of pain and swelling in the right foot.  Another x-ray was completed, which was negative.  A few weeks later the Veteran's left foot was reexamined.  It was recommended that the Veteran continue treatment.  In February 1966, the Veteran continued to report pain in the right foot due to the October 1965 accident.  A February 1966 x-ray was also negative for fracture or dislocation.  The Veteran's right foot injury was noted on his November 1966 enlistment in the Air Force, however, the examiner indicated that his feet were normal.  The Veteran's April 1985 separation examination report indicated normal feet.  However, the Veteran reported swollen or painful joints, broken bones, and foot trouble on the April 1985 report of medical history.  

VA treatment records showed complaints of increasing right foot pain.  The Veteran was seen multiple times for follow-ups for posterior tibial tendonitis dysfunction.  The history of the right foot disorder was described as right foot pain present since the in-service right foot injury.  A July 2014 x-ray showed no evidence of fracture or dislocation.  It was also noted that a March 2011 x-ray was negative as well.  The Veteran was recommended for a neurology consult to address possible post traumatic nerve damage.  In October 2014, the Veteran underwent a nerve conduction study performed in both peroneal and tibial nerves.  The interpretation was mild lower extremity sensory impairment, without significant axonal degeneration.  June 2016 VA treatment records documented the Veteran's continued treatment for posterior tibial tendonitis with dorsal foot pain.  There was mild discomfort to palpation of the dorsal foot and anterior ankle.  The October 2014 nerve conduction study was reviewed.  The assessment was idiopathic right heel numbness, post traumatic nerve damage of the right foot, and posterior tibial tendonitis dysfunction.  

The Veteran underwent a VA examination in June 2013.  The examiner diagnosed bilateral plantar fasciitis with calcaneal heel spurs.  The Veteran discussed the in-service right foot injury which resulted in hum being hospitalized and casted for three to four weeks.  He reported pain since the in-service injury.  The examiner noted that the Veteran was diagnosed with a sprain or contusion during service following the injury.  It was also noted that an October 1965 x-ray was negative.  At the time of the examination, x-ray findings revealed bilateral heel spurs, diffuse interphalangeal joint cartilage loss, and demineralization.  The examiner concluded that there was insufficient evidence to warrant or confirm a diagnosis of a chronic right foot injury or its residuals.  The examiner also stated that the claimed disability resolved without residuals.  It was explained that a contusion or sprain is an acute and transient condition, and that the Veteran's in-service x-rays were negative.  The examiner also determined that the current x-ray findings were consistent with natural aging.  

The Board finds the June 2013 VA examination inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran injured his right foot during service.  Several x-rays were conducted during service, all of which revealed negative findings, however, the Veteran continued to complain of right foot pain.  VA treatment records include negative x-ray findings, and the Veteran continued to report right foot pain.  Additionally, VA medical providers noted the Veteran's in-service right foot injury and provided an assessment of posterior tibial tendonitis dysfunction.  VA treatment records also suggested nerve damage of the right foot.  The June 2013 VA examiner opined that the Veteran did not have residuals of the right foot injury, but it does not appear that the examiner considered whether the right foot residuals included posterior tibial tendonitis dysfunction, nerve damage, or plantar fasciitis.  The examiner also did not explain the significance of the negative x-rays during service, in light of the VA treatment records and service treatment records which documented right foot pain even with negative x-rays.  In light of the above noted deficiencies, the claim must be remanded in order to afford the Veteran another VA examination. 

As the case must be remanded, the RO or the Appeals Management Center (AMC), should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of all residuals of the right foot injury that were present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

The examiner must determine whether there is a 50 percent or better probability that the Veteran's disability originated during service or is otherwise causally related to service, to include his in-service right foot injury.  In doing so, the examiner must specifically discuss the Veteran's statements that he experienced right foot pain since service.  

The examiner must also discuss and consider the following: 

(a) service treatment records showing negative x-ray findings following the injury, but continued complaints of right foot pain and swelling; 

(b) VA treatment records showing negative x-ray findings, but continued complaints of right foot pain; 

(c) VA treatment records showing a diagnosis of posterior tibial tendonitis dysfunction with a history of an in-service right foot injury; and

(d) VA treatment records showing a diagnosis of plantar fasciitis and suggesting nerve damage of the right foot. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


